   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 1 of 12 PageID #:194



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Aimee Krause, individually and            )
on behalf of all others                   )
similarly situated                        )
                                          )
     Plaintiff,                           )
                                          )
     v.                                   )     No. 21 CV 1938
                                          )
RocketReach, LLC, a Wyoming               )
limited liability company                 )
                                          )
     Defendant.                           )
                                          )

                         Memorandum Opinion and Order

     The class action complaint in this case alleges that defendant

RocketReach,    which     owns    and    operates     a   website       offering    paid

subscription   access     to     “the   world’s     largest      and    most   accurate

database of emails and direct dials,” Compl. at ¶ 13, violates the

Illinois   Right    of    Publicity      Act,   765     ILCS     1075/10,      by   using

plaintiff’s and the class members’ identities for a commercial

purpose without their consent. Specifically, defendant allegedly

encourages prospective customers to perform free “people searches”

on its website by typing in a searched individual’s first and last

name. The result of such a search is a preview page featuring the

searched   individual’s        full     name    along     with    certain      uniquely

identifying    information,       including     location,        work    history,    and

education. Compl. at ¶ 2. The goal of this “preview” page is

allegedly twofold: first, it shows the potential customer that
   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 2 of 12 PageID #:195



defendant’s     database     contains     information      about       the    specific

searched-for individual; and second, it offers a paid subscription

service that allows customers to access additional information not

only about the individual featured in the preview, but also about

every    individual   in    defendant’s      database.    Id.   In     other    words,

defendant uses plaintiff’s and the class members’ identities not to

sell information about those individuals, but rather to sell a

subscription     service.     And    because    defendant       does     so    without

obtaining their prior written consent, it violates the IRPA.

        Defendant moves to dismiss the complaint on four broad grounds:

that the conduct plaintiff alleges falls within one or more of the

IRPA’s exemptions; that the First Amendment protects defendant’s

publications and bars plaintiff’s claims; that defendant is immune

from    liability   under   the     Communications     Decency     Act;       and   that

plaintiff’s claim runs afoul of the “dormant” Commerce Clause.

Because none of these arguments survives scrutiny, the motion is

denied.

                                        I.

        Plaintiff alleges that RocketReach violates the provision of

the IRPA that states, “[a] person may not use an individual’s

identity for commercial purposes during the individual’s lifetime

without    having   obtained   previous      written     consent....”         765   ILCS

1075/30(a). To state a claim under this provision, plaintiff must

plead (1) the appropriation of her identity, (2) without her consent,


                                         2
      Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 3 of 12 PageID #:196



(3) for defendant’s commercial benefit. Dancel v. Groupon, Inc., 949

F.3d 999, 1008 (7th Cir. 2019). Defendant does not meaningfully

contend that plaintiff fails to allege each of these elements. In a

footnote,      defendant    suggests    that    plaintiff       has   not   adequately

alleged “use” of her identity because she does not assert that anyone

performed a search of defendant’s database using her name. But

plaintiff alleges plainly that “Defendant used Plaintiff’s and the

putative class members’ identities on its Marketing Pages, which

display the individuals found within its records that match searched-

for names, alongside uniquely identifying information such as each

person’s location, employer name, job title, and links to social

media profiles. This information serves to identify such individuals

to    a    reasonable   audience.”     Compl.    at   ¶   36.    Additionally,       the

complaint illustrates the alleged use of her name with an image of

what appears to be the result of a search for “Aimee Krause.” Id. at

¶ 16. Nothing more is required at this stage.

                                  IRPA Exemptions

          The bulk of defendant’s argument is not directed to the elements

of plaintiff’s claim but rather asserts that her claim fails because

it is based on conduct that falls within one or more of the exemptions

the statute contemplates. This argument, however, is in the nature

of an affirmative defense, and it does not support dismissal unless

the    complaint     itself   facially     establishes     each       element   of   the

defense. See Dobrowolski v. Intelius, Inc., No. 17 CV 1406, 2017 WL


                                           3
   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 4 of 12 PageID #:197



3720170, at *9 (N.D. Ill. Aug. 29, 2017) (Hyson USA, Inc. v. Hyson

2U, Ltd., 821 F.3d 935, 939 (7th Cir. 2016) (“a plaintiff ordinarily

need    not   anticipate    and   attempt    to   plead    around    affirmative

defenses.”). That is not the case here, and in fact, defendant’s

effort to squeeze plaintiff’s allegations into the framework of its

affirmative defenses misconstrues the nature of her claim.

       Defendant asserts three of the IRPA’s exemptions as grounds for

dismissal. The first provides that the statute does not apply to

“use of an individual’s identity in an attempt to portray, describe,

or impersonate that individual in a live performance, a single and

original work of fine art, play, book, article, musical work, film,

radio, television, or other audio, visual, or audio-visual work,

provided that the performance, work, play, book, article, or film

does not constitute in and of itself a commercial advertisement for

a product, merchandise, goods, or services.” 765 ILCS 1075/35(b)(1).

Defendant argues that its website provides “factual, biographical

information similar to a paper directory,” and that “each profile in

the database is an “article”; or the website itself is analogous to

a “book,” or the website as a whole constitutes an “other visual

work.”   Mem.   at   7.    Like   the   defendants’    argument     in   Lukis    v.

Whitepages Inc., this argument “misses the point.” 454 F. Supp. 3d

746, 762 (N.D. Ill. 2020). Plaintiff does not challenge her inclusion

in defendant’s database; what she objects to is the display of her

name and personally identifying information in a “preview” intended


                                         4
   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 5 of 12 PageID #:198



to solicit subscriptions to defendant’s paid service. As the Lukis

court explained, “[e]ven indulging the generous assumption that the

free previews qualify as a ‘performance, work, play, book, article,

or film,’ they are alleged to be ‘a commercial advertisement for a

product, ... goods, or services,’” specifically, the defendant’s

monthly subscription services, “and thus fall outside the scope of

Section 35(b)(1) given the provision’s ‘provided that’ clause.” Id.

The same result obtains on the allegations here.

     The analysis under Section 35(b)(2) of the IRPA, which exempts

non-commercial uses of an individual’s identity, including “any

news,   public   affairs,    or   sports    broadcast    or   account,    or      any

political campaign”—similarly tracks the one in Lukis. Defendant

argues that because its website “provides information,” it is exempt

from the IRPA, notwithstanding that its “business model” relies on

monthly subscriptions. But plaintiff does not challenge defendant’s

business model; what she objects to is the use of her identity in

free “previews” that are allegedly used for the commercial purpose

of promoting defendant’s subscription service. See Compl. at ¶¶ 18,

37. These allegations do not establish an affirmative defense under

Section 35(b)(2). See Lukis, 454 F. Supp. 3d at 762 (“free previews”

alleged to promote subscription service not exempt under Section

35(b)(2) at pleadings stage).

     The last exemption defendant asserts precludes IRPA liability

for uses of an individual’s identity based on “promotional materials,


                                        5
    Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 6 of 12 PageID #:199



advertisements, or commercial announcements for a use described” in

the foregoing exemptions. Accordingly, defendant’s argument based on

this section falls with the previous two, as the pleadings do not

establish    the   underlying     exempted     used.    Moreover,     defendant’s

reliance on Dobrowolski for its exemption argument is misguided. Not

only did the       Dobrowolski    court expressly decline to reach the

defendant’s    arguments     based    on   affirmative      defenses     as   noted

previously,     but    the    proposition      for     which   defendant      cites

Dobrowolski here—that plaintiff’s identity was “not used to promote

a separate product” but is used because her identity is “part of the

product offers for sale”—is at odds with the allegations of this

case, which more closely resemble those in Lukis.1

                                 First Amendment

     Defendant’s arguments grounded in the First Amendment fare no

better. “Because the degree of protection afforded by the First

Amendment depends on whether the activity sought to be regulated

constitutes commercial or non-commercial speech,” Bolger v. Youngs

Drug Prod. Corp., 463 U.S. 60, 65 (1983), defendant begins by

insisting that its database is merely a “directory” that “does not


1 Defendant acknowledges Lukis but argues that it does not “control”
here. Mem. at 12. While it is true, of course, that another district
court’s interpretation of the IRPA does not “control” my analysis,
Judge Feinerman’s discussion of its application in that case—whose
allegations are more closely aligned with those here than are the
allegations in cases such as Vrdolyak v. Avvo, Inc., 206 F. Supp. 3d
1384 (N.D. Ill. 2016), and Thompson v. Getty Images (US), Inc., No.
13 C 1063, 2013 WL 3321612 (N.D. Ill. July 1, 2013), which defendant
cites—is persuasive.
                                  6
   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 7 of 12 PageID #:200



propose a commercial transaction” and is entitled to full First

Amendment protection. As noted above, however, plaintiff’s IRPA

claim does not challenge her inclusion in defendant’s “directory,”

but rather asserts that defendant’s use of her identity without her

consent to entice customers to purchase its subscription service is

prohibited by the statute. Her allegations not only describe “a

textbook example under the IRPA of using a person’s identity for a

commercial purpose,” Lukis, 454 F. Supp. 3d at 760, they also satisfy

the constitutional test for commercial speech.

     “To   determine    whether     speech    falls   on   the   commercial       or

noncommercial side of the constitutional line, the Court has provided

this basic definition: Commercial speech is ‘speech that proposes a

commercial transaction.’” Jordan v. Jewel Food Stores, Inc., 743

F.3d 509, 516 (7th Cir. 2014) (quoting Bd. of Trustees of State Univ.

of New York v. Fox, 492 U.S. 469, 482 (1989)). See also id. at 517

(additional considerations include “whether: (1) the speech is an

advertisement; (2) the speech refers to a specific product; and (3)

the speaker has an economic motivation for the speech.” (quoting

United States v. Benson, 561 F.3d 718, 725 (7th Cir. 2009) (citing

Bolger, 463 U.S. at 66–67))). The activity complaint articulates

activity speech meeting all of these criteria.

     According to the complaint, the “preview” webpage that is

displayed when a user searches “Aimee Krause” features summary

information about plaintiff followed by the statement “Found phones:


                                        7
   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 8 of 12 PageID #:201



4 available on +Phone plans.” Compl. at ¶ 16. Clicking on this

hyperlink opens a new page that invites the user to “Get direct dial

phone numbers on lookups with +Phone Plans!” and displays a button

labeled, “View Plans Now.” A user who clicks this button is offered

three plans available for purchase on either a monthly or an annual

basis at prices ranging from $69 per month for 1,920 lookups a year

to $279 per month for 10,000 lookups a year. Id. A user can, it

appears, proceed to the purchase of one of these subscriptions by

clicking a further button labeled, “Select Plan.” Id. Taken together,

these screens not only propose but also allow users to complete a

commercial transaction.

     Defendant      nevertheless    suggests    that    because    the     database

itself does not propose a commercial transaction, its entire website—

including    the    pages   described    above—are     non-commercial       speech

entitled to unfettered First Amendment protection. But defendant’s

reliance    for    this   proposition   on   cases   such   as    Ariix,    LLC   v.

Nutrisearch Corp., No. 17-cv-320, 2018 U.S. Dist. LEXIS 48527 (S.D.

Cal. Mar. 23, 2018), and Exeltis USA Inc. v. First Databank, Inc.,

No. 17-cv-4810, 2017 U.S. Dist. 210482 (N.D. Cal. Dec. 21, 2017),

shows just how far afield of the present context defendant must reach

for support. The plaintiff in Ariix asserted a Lanham Act claim based

on the theory that the defendant’s failure to award plaintiff a “Gold

Medal of Achievement” in an industry guide to nutritional supplements

amounted to false representations about plaintiff’s product, while


                                        8
    Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 9 of 12 PageID #:202



the Exeltis USA plaintiff sought a prior restraint on allegedly

misleading information about its product’s prescription status. Both

of these cases involved publications in the highly regulated food

and drug industry, and neither sheds any meaningful light on whether

defendant’s use of plaintiff’s name and personal information next to

a hyperlink offering to sell a variety of subscription services is

commercial     speech    for    First     Amendment     Purposes.      And    while

defendant’s citations to Vrdolyak v. Avvo, Inc., 206 F. Supp. 3d

1384, 1389 (N.D. Ill. 2016) (online attorney directory that includes

“Sponsored Listings” not commercial speech), Nieman v. VersusLaw,

Inc., 512 F. App’x 635, 637 (7th Cir. 2013) (judicial records

published    in   commercial     databases    not    commercial     speech),       and

Carafano v. Metrosplash, Inc., 207 F. Supp. 2d 1055 (C.D. Cal. 2002)

(profiles published by third-party users of dating website not

commercial speech), are closer to the mark, none of these cases

involves describes the type of transaction proposed by defendant’s

website, and none supports dismissal on the allegations here.2

                         Communications Decency Act

     Nor am I persuaded that plaintiff’s claim is barred by the

Communications Decency Act, which provides that “[n]o provider or

user of an interactive computer service shall be treated as the


2 Because defendant places all of its eggs in the basket of its
argument that plaintiff’s claim targets only non-commercial speech,
I need not reach plaintiff’s argument that her claim is consistent
with the lesser protections the First Amendment affords commercial
speech.
                                 9
   Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 10 of 12 PageID #:203



publisher   or    speaker    of   any   information      provided     by   another

information content provider.” 47 U.S.C. § 230(c)(1). “As the Seventh

Circuit has explained, the CDA applies to online forums serving as

‘a mere passive conduit for disseminating [actionable] statements.’”

Lukis 454 F. Supp. 3d at 763 (quoting Huon v. Denton, 841 F.3d 733,

742 (7th Cir. 2016)). The complaint’s description of defendant’s

website is inconsistent with the inference that it functions as a

“passive conduit.” Plaintiff’s theory is that defendant selects a

portion of the information its database contains about a searched-

for individual and displays it as bait to entice users to purchase

subscriptions granting them access to additional information not

only about that individual but about anyone in the database. In Huon,

the Seventh Circuit acknowledged that an online platform cannot be

held liable as the passive publisher of content provided by “another

information content provider” but reversed the district court’s

conclusion at the pleadings stage that the Communication Decency Act

barred the plaintiff’s claim for defamation where the defendant

allegedly “edited,” “shaped,” and “choreographed” content provided

by others. While it may be, as defendant contends (again in the

context of an affirmative defense on which defendant bears the burden

of proof) that the information in defendant’s database is exclusively

provided by “another information content provider,” the complaint

alleges that defendant curated that information for commercial gain

and used plaintiff’s and the class members’ identities to do so.


                                        10
     Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 11 of 12 PageID #:204



These      allegations,    on   their    face,   do   not   establish     that       the

Communications Decency Act shields defendants from liability under

the IRPA. See Lukis 454 F. Supp. 3d at 763 (declining to dismiss

IRPA claim against defendant “alleged to have actively compiled and

collated,      from     several      sources,    information      regarding”         the

plaintiff).

                           “Dormant” Commerce Clause

        Defendant’s final argument is that plaintiff’s claim runs afoul

of   the    “dormant”     Commerce    Clause,    which   “precludes     states       and

municipalities from erecting obstacles to interstate commerce even

where Congress has not regulated.” Regan v. City of Hammond, Indiana,

934 F.3d 700, 702 (7th Cir. 2019). Defendant argues that applying

the IRPA to bar its use of plaintiff’s and the class members’

identities “burdens RocketReach’s ability to engage in interstate

commerce in a way that is wholly out of proportion to the de minimis

state interest in suppressing those results.” Mem. at 22. But this

plainly is not an argument that can be resolved on the pleadings.

        As the Seventh Circuit has observed, “[t]he fact that a state

or municipal law affects interstate commerce in some way is by itself

insufficient to render the law suspect under the commerce clause, as

almost any local regulation is bound to touch upon interstate

commerce.” Regan 934 F.3d at 702 (7th Cir. 2019). See also Experience

Hendrix L.L.C. v. Hendrixlicensing.com Ltd, 762 F.3d 829, 837 (9th

Cir. 2014) (reversing district court’s conclusion that applying


                                          11
     Case: 1:21-cv-01938 Document #: 30 Filed: 09/21/21 Page 12 of 12 PageID #:205



Washington’s Personality Rights Act to Jimi Hendrix’s “limited, non-

speculative” post-mortem right to publicity claim gave the statute

an   “impermissible      extraterritorial        reach”   in   violation     of      the

dormant Commerce Clause). In other words, the analysis necessarily

involves a balancing test. The complaint simply does not plead the

kinds of facts necessary to determine whether the interests served

by application of the IRPA to the claim here outweigh the burden, if

any, on interstate commerce.

                                         II.

       For the foregoing reasons, the motion to dismiss is denied.



                                               ENTER ORDER:




                                       _____________________________
                                              Elaine E. Bucklo
                                        United States District Judge

Dated: September 21, 2021




                                          12
